J-S45035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 BRIAN HUNTER                            :
                                         :
                   Appellant             :   No. 3064 EDA 2019

          Appeal from the PCRA Order Entered September 30, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0208781-2004

BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                      FILED: JANUARY 11, 2021

      Brian Hunter (Appellant) appeals from the order dismissing as untimely

his petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546. Upon review, we vacate and remand.

      The PCRA court summarized the procedural history of this case as

follows:

         On November 22, 2003, [Appellant] was arrested and charged
      with involuntary deviant sexual intercourse and related offenses
      for having sexual contact with [the seven-year-old victim] in
      1995. On April 4, 2005, [Appellant] entered into an open guilty
      plea before the Honorable Rose Marie DeFino-Nastasi. [Appellant]
      was subsequently sentenced to seven to fourteen years of
      imprisonment for involuntary deviant sexual intercourse plus five
      years of probation. He also received a concurrent sentence of five
      years of probation for corruption of a minor.

          On September 23, 2005[, Appellant] filed a Notice of Appeal to
      the Superior Court. On August 8, 2006, the Superior Court
      affirmed his judgment of sentence. On January 9, 2007, the
      Pennsylvania Supreme Court denied allocatur.         [Appellant]’s
J-S45035-20


       judgment of sentence became final on April 9, 2007, ninety days
       after the Pennsylvania Supreme Court denied allocatur.

PCRA Court Opinion, 12/20/19, at 1-2 (footnotes omitted).

       On September 11, 2017, Appellant filed a pro se PCRA petition. The

PCRA court appointed counsel. In his petition, Appellant sought relief from

the requirement that he register as a sex offender under Pennsylvania’s

Sexual Offender Registration and Notification Act (SORNA).1         See PCRA

Petition, 9/11/17, ¶ 20-27.2 Appellant argued that because he committed his

underlying offenses in 1995, prior to the effective dates of both SORNA and

Megan’s Law,3 his SORNA registration requirement is an ex post facto violation

of the United States and Pennsylvania Constitutions pursuant to our Supreme

Court’s decision in Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017),

cert. denied sub nom., Pennsylvania v. Muniz, (2018). See PCRA Petition,

9/11/17, ¶ 20-27. In Muniz, the Supreme Court held the registration and

reporting requirements of SORNA constitute criminal punishment, and their

____________________________________________


1   42 Pa.C.S.A. §§ 9799.10–9799.41.
2  The PCRA provides “the action established in this subchapter shall be the
sole means of obtaining collateral relief and encompassing all other common
law remedies for the same purpose that exists when this subchapter takes
effect . . . .” 42 Pa.C.S.A. § 9542. Our Supreme Court has held “the PCRA
subsumes all forms of collateral relief, including habeas corpus, to the extent
a remedy is available under such enactment.” Commonwealth v.
West, 938 A.2d 1034, 1043 (Pa. 2007) (emphasis in original).
3   42 Pa.C.S.A §§ 9791–9799.9.




                                           -2-
J-S45035-20


retroactive application violated the ex post facto clauses of the United States

and Pennsylvania Constitutions. Id. at 1223.

       On April 11, 2019, the PCRA court issued notice of its intent to dismiss

Appellant’s PCRA petition pursuant to Pennsylvania Rule of Criminal Procedure

907. On September 30, 2019, the PCRA court dismissed Appellant’s petition

as untimely. Appellant timely appealed.4

       Appellant presents the following issue for our review:

       Did the [PCRA] court err in failing to grant PCRA relief where the
       retroactive application of the registration requirements of SORNA
       and Megan’s Law to criminal acts which predated the enactment
       of the original Megan’s Law constituted an illegal sentence which
       violated the ex post facto clauses of the United States and
       Pennsylvania Constitutions?

Appellant’s Brief at 3.

       We review the denial of PCRA relief by “examining whether the PCRA

court’s findings of fact are supported by the record, and whether its

conclusions of law are free from legal error.” Commonwealth v. Busanet,

54 A.3d 35, 45 (Pa. 2012). “Our scope of review is limited to the findings of

the PCRA court and the evidence of record, viewed in the light most favorable

to the party who prevailed in the PCRA court proceeding.” Id.

       Further, “Pennsylvania law makes clear no court has jurisdiction to hear

an untimely PCRA petition.” Commonwealth v. Monaco, 996 A.2d 1076,



____________________________________________


4  Both the PCRA court and Appellant have complied with Pennsylvania Rule
of Appellate Procedure 1925.

                                           -3-
J-S45035-20


1079 (Pa. Super. 2010) (citation omitted).      A petitioner must file a PCRA

petition within one year of the date on which the petitioner’s judgment of

sentence became final, unless one of the three statutory exceptions

enumerated at 42 Pa.C.S.A. § 9545(b)(1) applies. If a petition is untimely,

and the petitioner has not pled and proven an exception, “neither this Court

nor the trial court has jurisdiction over the petition. Without jurisdiction, we

simply do not have the legal authority to address the substantive claims.”

Commonwealth v. Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007)

(citation omitted).

      Appellant filed his petition on September 11, 2017, more than ten years

after his judgment of sentence became final. Thus, the PCRA court treated it

as a facially untimely PCRA petition.

      Recently, in Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020),

our Supreme Court discussed the correct way to challenge sex offender

registration status, and concluded there was no one mechanism. Lacombe,

234 A.3d at 617.      The Court noted that frequent changes to the relevant

statutes, along with complicated requirements and retroactive applications,

made it difficult to establish a single means to challenge requirements which

are imposed years after the judgment of sentence becomes final. Id. at 617-

18. The Court stated, “we decline to find the PCRA, or any other procedural

mechanism, is the exclusive method for challenging sexual offender

registration statutes and we thus conclude the trial court had jurisdiction to


                                        -4-
J-S45035-20


consider Lacombe’s ‘Petition to Terminate His Sexual Offender Registration

Requirements.’” Id. at 618.

      This Court recently interpreted Lacombe, and held that the trial court

erred in treating a pleading seeking removal from SORNA registry

requirements as an untimely PCRA petition. Commonwealth v. Smith, ---

A.3d ---, 2020 WL 5755494, at *2 (Pa. Super. Sep. 28, 2020). We stated:

      [T]he Lacombe Court expressly declined “to find the PCRA, or any
      other procedural mechanism is the exclusive method for
      challenging sexual offender registration statutes[.]” Lacombe
      [234 A.3d at 618].          According to the Court, an offender’s
      requirements change frequently and may be retroactively
      applicable. See id. Thus, the strict jurisdictional requirements of
      the PCRA render it unsuitable, because many registrants will be
      ineligible for relief on timeliness grounds or because their criminal
      sentence has expired while their registration requirements
      continue. See id.

      For these reasons, we conclude that Appellant’s Motion for
      Removal was not an untimely PCRA petition. His substantive
      claims challenging the application of Subchapter I of SORNA II’s
      lifetime registration requirements are not cognizable under the
      PCRA and, thus, not subject to its time-bar. We therefore vacate
      the lower court’s Order and remand for the court to consider his
      claims in the first instance.

Id. at *3.

      Instantly, Appellant filed a facially untimely PCRA petition challenging

his   SORNA    registration   requirements.     This   Court,   in   three   recent

memorandums, has relied on Lacombe and Smith to conclude that PCRA

petitions challenging sex offender registration requirements should be

addressed     on   the   merits   and   not   dismissed   as    untimely.      See

Commonwealth v. Richards, 2020 WL 6581196, at *4 (123 8 WDA 2020)

                                        -5-
J-S45035-20


(Pa. Super. Nov. 10, 2020); Commonwealth v. King, 2020 WL 6581194,

**4-5 (2636 EDA 2019) (Pa. Super. Nov. 10, 2020); Commonwealth v.

Puterbaugh, 2020 WL 6581308, at *8 (1388 MDA 2020) (Pa. Super. Nov.

10, 2020).5

        Consistent with the foregoing, and because the PCRA court in this case

did not address the merits of Appellant’s claim, we vacate the order and

remand for the PCRA court to address the merits.

       Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/21




____________________________________________


5Pennsylvania Rule of Appellate Procedure 126 was amended to allow citation
of non-precedential unpublished memorandum decisions of this Court for their
persuasive value, so long as the decisions were filed after May 1, 2019. See
Order Amending Rule 126 of the Pennsylvania Rules of Appellate Procedure,
No. 278 (Pa. 2019).

                                           -6-